Case 3:19-mc-00136-RMS Document 12 Filed 01/30/20 Page 1 of 3

 

 

_ | United GTmEs istrict Ou ueT
Disteict Court Or CoNNGeTNCUT

 

 

Wass Saves Oe Ameaca bocker No: B19-mic-136 RMS.
~ f= AND
—Atcan MANN Dace Nor 3218-CR-279 3H

Dereon aur Morzion toe, Sixydege An DerauLse
Or I1BVUSS ESS AND STAY

IT defendant, Plan Maun w tne abwve Case: Hle_
7 his Vothow “be Sisciaege w NerAurt of KS se ©
3iss, the dcRendante seks Povits tease Loge Ge
\eceSsavy 1 Pravde the Lega. oy ounchs +5 xcs cloims
Lov Dis cine Se 3—
4), FAct-23 The ol ect Stee-Act (FSA "s a Porvitted
apWbheable Legal Stethike undev he { aw)
and ALL ‘ks State X Secton Clauses, Vem edres |
cand benefits thereof {oe NoN- Violent Ovey 60-Yeay
olds ave ALL evrfere eable by baw +o the \afte of fie
las. wrespectwe of one's hae Stratis
2),|| ‘1 60 yeavs eld
_ Was sorten ced bs \e- Vlonths Vialehon
ef ke USe | 001 ef which the defend lant have Seyved
hS- -Months ey sevors m Violation of deen dacs Rights
Mirchev the agth C&W) Amondmwerst of Cyuel | and Vexy
uusual. euncshment and Vii let o “ of the Fiza, Sh.
lActr (FSA). Which reguivess defercla tts) + sevve
two- Mids CA) of his impaseal senrena under

ithe baw which should be ‘by caleules onSeyisg—
| su, C) oF @

 

            

                
| Case 3:19-mc-00136-RMS Document 12 Filed 01/30/20 Page 2 of 3

TE xiemowtss = 12 months | fy Now-Volene
Ofemse, GO-yeav Old and NOT |5-Moutis plus,

3), TAcT- 3? Not Only \y tak; the additonal A0- Days
plus Gassed the \Z- Mowls adpielicats

\

lpeviod undev “the “feof Step~AcT (esa)? than
the 1S - Moni plus Sewed appx. also Violates
INS USc £3igg' c house and also Passed the
GO ~doys te Utng of he” Rega C ‘oc le” Av
. DischAege_,
A). Wet- 4 Undis PuTed: Foy llohed extvad hon
Sechon & 2» 2\ Yischayge
lof acocused fv Nel ay» Suppw ts de-Rudarits
gssevted claims ond Taveoke d Se chon | Cedes
Trones hatch Get Sécchon Ca dec Lega Cote mevte as

leeteLShed ov WW) tacts Nos: eA FS 2 and *A.

[Bespetfi\) yY theve-fwe, De Senda vt le Wis
Metion—w~ MechAeGe and Stay fjchvaddhon
by Cduv't ORMER LL as hu} ly eck Llc ned by
Bic Nisthow and. Legoak Frets Sek “An \h tends
cowhavy W cows “eppoiwte d counseG, At).
Ldavid Zing deficte we "gasevty clowms and
The Coote ascii stan oF Counsel, | Is GRANTEN,

Thank. You _

 

 

 

 

 

Dates Jan /24 7200.0 ==Sbnited by Veferd ant.
Sioned; ANat WWVlann
- YY (Allan V\an ry )

 

 

SH. @Q) of @
Case 3:19-mc-00136-RMS Document 12 Filed 01/30/20 Page 3 of 3

Peor Os Gevice
T the undeveugned teshfy and Sicte, the

 

Ind Widlue Us and exbtves Vawecd Lobo Weve
(seved wild same on this Jan-294-— 2020
ley pyst class mail Sy The de tov dows

Be@ndant:

Signed: Allan Nowy
| ~ LAI lay, Mann \
coe Th *26046014
The US Mistact Cunt Clarks Cfia] Meds c.
WS Webiet Cows ef OT P. 0, Bex 229002
Al Church Sb. IBrooktyn, NY
Nee tavern, Cr C6510 (1232
The Assistant Siete ANTE
US Sistvick Attu ners ote ef CT
LS / Chauvch Se
NeW Haven, CT O6510

AE. David oR

\4

eben ee
WIRES Chuvch SSt.

 

 

sm. ® of @
